Title: Thomas Boylston Adams to William Cranch, 15 February 1800
From: Adams, Thomas Boylston
To: Cranch, William


				
					Dear William.
					Philadelphia 15th: Feby 1800.
				
				Since the date of my last to you, I have received your favors of the 29th: ult°: and 4th: currt:—the latter enclosing letters for the Judges of the Sup: Court, four of which, I immediately caused to be delivered, to the judges present. My Mother’s suggestion was better than mine, and I am glad you observed it. The same Gentleman who procured, or was at least greatly instrumental in procuring, the appointment of Mr: Bayard, knowing of his intention to resign, was desirous of patronizing another young man & actually interested himself in

favor of his appointment as Bayard’s Sucessor— When I spoke to Bayard myself, asking a Categorical answer, do you or do you not intend to resign the Office after this term? He answered, that such had been his intention, but that, Judge Patterson, had advised him to retain, until it should appear whether any & what provision should be made for the Clerkship in reforming the judiciary system; at the same time he told me of the application made in favor of Mr: Caldwell, whom I understand he recommended as his Sucessor, when he communicated his positive intention to resign.
				From the interest, which Judge Cushing has taken in your favor and from the applications that have been repeatedly made to Judges Chase & Patterson in person & in writing—supposing Judge Washington only to be indifferent between the two Candidates, and I think there can be no doubt you will succeed in obtaining the Appointment.
				My time is so occupied by professional duties & by everlasting attendance on the never terminating Courts of this City, that I find none to devote even to the return of visits of civility— My character is very fast assimilating to the sullen, inhospitable, drudging reputation, which is often by strangers given to the Inhabitants of Philadelphia. There is no living with them, without living & acting like them.
				I am, dear William, your friend
				
					T B Adams
				
				
					
						
							Feby 17th:
						
					
					PS Bayard will hang on most probably until after the next Term, and if any provision should be made for the Office to make it more lucrative, he may keep it in spite of us. I will forward your letter to Judge Moore so that we may have the benefit of his vote, in case of a division among the rest.
					J. Greenleaf is here & in health—
					I have just succeeded in getting my books & papers into the hands of E Bond, & have hopes of taking possession of them in your name in a few days— I have had much to do which has prevented my writing
					in haste yr respt st
				
			